Title: To Thomas Jefferson from George Logan, 18 July 1802
From: Logan, George
To: Jefferson, Thomas


          
            Dear Sir
            Stenton July 18th 1802
          
          one of the offices of Commissioner of Bankruptcy having become vacant by the death of Mr: Van cleve, I beg your attention to Robert Porter as a proper character to fill that office—Mr: Porter is the Person in whose favor General Irwin spoke to you some time since for the same appointment; he is at present in the Assembly of Pennsylvania & is well esteemed by his fellow Citizens—
          With sentiments of Respect I am your Friend
          
            Geo: Logan
          
        